Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated July 29, 2002, which confirmed a determination of a hearing officer, dated June 11, 2002, made after a Tier III disciplinary hearing, finding that the petitioner violated three sections of the standards of inmate behavior and imposing penalties.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, he was not denied adequate employee assistance (see Matter of Greene v Coombe, 242 AD2d 796, 797 [1997]; Matter of Clavijo v Coombe, 236 AD2d 692 [1997]).
There is substantial evidence in the record to support the challenged determination (see Matter of Kalish v Keane, 256 AD2d 343, 344 [1998]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.